The Honorable David Malone State Senator P.O. Box 1084 Fayetteville, AR 72702-1048
Dear Senator Malone:
I am writing in response to your request for my opinion on the following question:
  The Arkansas Staffing Association is contemplating the establishment of a credit-reporting program that complies with the safeguards recommended by the American Staffing Association. I have attached copies of an article that appeared in" The Law and You" section of the American Staffing Association's Staffing Success.
  If the program is established as described in the attached article, would it violate any Arkansas anti-trust or other law? Are there any restrictions in Arkansas law on who might serve as an independent third party as described on page two of the attached article?
RESPONSE
The Arkansas Staffing Association is a private entity that I am neither authorized nor equipped to advise regarding the application of federal antitrust law. Although the Attorney General is required to provide opinions on certain matters of state law to members of the General Assembly and various state officials, see A.C.A. § 25-16-706, I am prohibited from engaging in the private practice of law. A.C.A. §25-16-701. Consequently, I suggest the Association seek advice from private counsel or the United States Department of Justice.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh